PER CURIAM.
The Commonwealth Insurance Company was the plaintiff and counterclaim defendant in the trial court. Commonwealth sued the appellee Automobile Dealers Insurance Services, Inc., for unpaid insurance policy premiums. Automobile Dealers counterclaimed for damages caused by Commonwealth’s cancellation of policies without giving the sixty-day notice provided in the agreement between Commonwealth and Automobile Dealers. After a trial before the court without a jury, the trial judge entered final judgment ($80,000.00) for Commonwealth on its complaint, and for Automobile Dealers ($38,960.00) on its counterclaim.
As points on this appeal, Commonwealth argues that the judgment for Automobile Dealers must be reversed because (1) there was no proper proof of damages, and (2) there was an insufficient proof of a breach of the agreement. In review of these broad points, we have examined the record in the light of the briefs and oral argument and find that error has not been shown. Cf. Banks Real Estate Corporation v. Gordon, 353 So.2d 859 (Fla. 3d DCA 1977).
Affirmed.